DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 10 has been considered but are moot because the examiner has cited Shimizu et al. (2011/0241564) to teach the amended limitations of claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (2011/0241564). 

Regarding claim 10, Shimizu et al. disclose: a substrate (1) (Fig. 2, [0062]); a buffer layer (undoped GaAs buffer) layer disposed on a portion of the substrate (1) (Fig. 2, [0036], [0062]); an emission structure (upper DBR, lower DBR and active layer) disposed on the substrate (Fig. 2, [0062], [0066]), wherein the emission structure comprises: a first reflector (2), a second reflector (14), and an active cavity material structure (6) disposed between the first reflector and second reflector (Fig. 2, [0062], [0066]); and first (4) and second contacts (13) each in electrical communication with respective portions of the emission structure (first contact 4 in electrical communication with lower DBR 2, second contact 13 in electrical communication with upper DBR 14) (Fig. 2, [0063], [0065]), wherein the first reflector is formed directly on the buffer layer (first DBR 2 formed directly on updoped GaAs buffer) (Fig. 2, [0036]) and the portion of the substrate on which the buffer layer is disposed corresponds to where the first reflector and the first and second contacts are present (first reflector 2 and first 4 and second contacts 13 are all formed on the buffer layer) (Fig. 2, [0036], [0062]).

Regarding claim 20, Shimizu et al. disclose: further comprising a first contact (4) and a second contact (13), wherein a portion of the first contact and a portion of the second contact are disposed on the buffer layer (Fig. 2, [0063], [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2011/0241564). 

Regarding claim 11, Shimizu et al. do not disclose: wherein the buffer layer is an n-type layer.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as a n-type layer for the buffer layer based on its suitability for the device.  

Regarding claim 12, Shimizu et al. do not disclose: wherein the thickness of the buffer layer is between approximately 0.5 μm and 1.5 μm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL device comprising a buffer layer having a thickness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the thickness of the buffer layer by routine experimentation.

Regarding claim 13, Shimizu et al. disclose: wherein the substrate is one of a Si substrate or a doped GaAs substrate (n type GaAs substrate) (Fig. 2, [0036], [0062]).

Regarding claim 14, Shimizu et al. disclose: wherein the buffer layer is a GaAs layer (undoped GaAs layer) (Fig. 2, [0036], [0062]).

Regarding claim 17, Shimizu et al. do not disclose:  wherein the buffer layer is a GaAs layer doped with an n-type dopant.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as a n-type GaAs layer for the buffer layer based on its suitability for the device.

Regarding claim 18, Shimizu et al. do not disclose: wherein the buffer layer is doped with a concentration ([Nd−Na]/cm3, where Nd is a number of doping atoms and Na is a number of GaAs atoms) in the range of approximately 1×1017 to 5×1019 per cubic cm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL comprising a buffer layer formed of GaAs and doped with an n-type dopant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for number of doping atoms and number of GaAs atoms by routine experimentation.

Regarding claim 19, Shimizu et al. do not disclose: wherein the buffer layer is doped to have a conductivity of approximately 50 to 150 per ohm per cm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a VCSEL comprising a buffer layer formed of GaAs and doped with an n-type dopant to have a conductivity value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the conductivity by routine experimentation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (2011/0241564) in view of Tsao et al. (6,594,294).

Regarding claim 16, Shimizu et al. do not disclose: wherein the active cavity material structure comprises: a first current-spreading layer, a second current-spreading layer, an active region disposed between the first current-spreading layer and the second current-spreading layer, and a tunnel junction overgrown by the second current spreading layer, wherein the tunnel junction is disposed adjacent the active region.
Tsao et al. disclose: wherein the active cavity material structure comprises: a first current-spreading layer (16), a second current-spreading layer (14), an active region (15) disposed between the first current-spreading layer and the second current-spreading layer, and a tunnel junction overgrown by the second current spreading layer, wherein the tunnel junction is disposed adjacent the active region (Fig. 2, col 3, lines 15-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimizu by adding a first current spreading layer, a second current spreading layer and a tunnel junction adjacent to the active region in order to improve current distribution in the surface emitting laser device.

Allowable Subject Matter
Claims 1, 3-5 and 22-25 allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 and 21 are allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the VCSEL is configured to operate at a data rate of at least 50 gigabytes per second based on a constrained parasitic capacitance of the VCSEL corresponding to a ratio of the physical emission aperture diameter to the at least one diameter being in a range of 0.172 to 0.360.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828